July 6, 2015 Ms. Elizabeth Bentzinger Securities and Exchange Commission Division of Investment Management Washington, DC 20549 RE: The American Independence Funds Trust SEC File Numbers: 811-21757; 333-124214 Responses to comments on the 485A filing submission number 0001324443-15-000063 Dear Ms. Bentzinger: This letter is in response to the comments you provided on June 9, 2015, to the 485A filing (PEA #111) submitted on April 27, 2015, with respect to the American Independence Large Cap Growth Fund, a series of the American Independence Funds Trust (the “Fund”). Below, please find the response to each comment provided. Included with this correspondence letter is a copy of a red-lined version of the prospectus and statement of additional information for your review. A.
